Citation Nr: 1115785	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism in excess of 30 percent from March 16, 2004 to November 30, 2004, and in excess of 10 percent from December 1, 2006.

2.  Entitlement to an increased rating in excess of 30 percent for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from May 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that granted an increased rating of 30 percent for hypothyroidism and for bipolar disorder effective March 16, 2004.  In March 2006, VA proposed to reduce the Veteran's hypothyroidism rating to 0 percent.  In a subsequent September 2006 rating decision, VA reduced the rating for hypothyroidism to 0 percent.  The rating was then reestablished in November 2010 at 10 percent, effective December 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In October 2007, on a VA Form 9, the Veteran requested a Board hearing in Washington, DC.  In August 2009, the Veteran requested a video-conference hearing before the Board at the Los Angeles RO.  As the Veteran has requested a Board video-conference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board video-conference personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


